Citation Nr: 1521223	
Decision Date: 05/19/15    Archive Date: 05/26/15

DOCKET NO.  07-30 716	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a neoplasm of the neck.  

2.  Entitlement to service connection for a left hand disorder.  

3.  Entitlement to service connection for a left wrist disorder, claimed as arthritis.  

4.  Entitlement to service connection for a sexually-transmitted disease.  

5.  Entitlement to service connection for a left shoulder disorder.  

6.  Entitlement to service connection for a cardiovascular disorder, claimed as arteriosclerotic heart disease.  

7.  Entitlement to service connection for a respiratory disorder, claimed as tuberculosis.  

8.  Entitlement to service connection for a skin disorder of the neck.  

9.  Entitlement to service connection for a cervical spine disorder.  

10.  Entitlement to a disability rating in excess of 10 percent for tinnitus.  

11.  Entitlement to a compensable rating prior to February 1, 2011, and in excess of 10 percent thereafter for bilateral hearing loss.  

12.  Entitlement to a compensable rating for residuals of a fracture of the right little finger.  

13.  Entitlement to a compensable rating for pseudofolliculitis barbae.  

14.  Entitlement to a compensable rating for retropatellar pain syndrome of the right knee.  

15.  Entitlement to a compensable rating prior to April 1, 2008, and in excess of 10 percent thereafter for post-operative residuals of a severe right ankle sprain.  

16.  Entitlement to a compensable rating prior to December 3, 2008, and in excess of 10 percent thereafter for chondromalacia patella of the left knee, status post arthroscopy.  

17.  Entitlement to a compensable rating for dyshidrotic eczematoid dermatitis.  

18.  Entitlement to a compensable rating for shingles.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Thomas D. Jones, Counsel


INTRODUCTION

The Veteran, who is the appellant, served on active duty from July 1989 to October 2006.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from various rating decisions of a Regional Office (RO) of the Department of Veterans Affairs (VA) in Waco, Texas.  

In August 2014, the Veteran testified at the RO before a Veterans Law Judge.  A transcript of this hearing has been associated with the claims file.  

After the September 2012 supplemental statement of the case, additional evidence consisting of a PTSD examination, Audio examination and skin examination were associated with the file.  The Board notified the appellant by letter that he had the right to waive RO review of this evidence.  He did not respond.  The evidence does not pertain to the issues being decided below so there is no prejudice to the Veteran.  The claims to which the evidence is relevant are being remanded and the RO will have to opportunity to review the evidence in the first instance.  38 C.F.R. § 20.1304.

The issues of service connection for a neoplasm, for a left wrist disorder, and for a cervical spine disorder, and of increased ratings for service-connected bilateral hearing loss and disorders of the bilateral knees and skin are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In August 2014, prior to the promulgation of a decision in the appeal, the Board received notification from the Veteran that a withdrawal of his appeals for an increased rating for tinnitus and service connection for a sexually-transmitted disease was requested.

2.  The Veteran has a current diagnosis of a laceration of the left index finger, distal interphalangeal joint, which was incurred during service.  

3.  The Veteran does not have a currently-diagnosed left shoulder disability.  

4.  The Veteran does not have a currently-diagnosed cardiovascular disability.  

5.  The Veteran does not have a currently-diagnosed respiratory disability.  

6.  The Veteran's residuals of a fracture of the right fifth finger are characterized by pain and limitation of motion.

7.  Prior to April 1, 2008, the Veteran's post-operative residuals of a severe right ankle sprain resulted in some pain and instability, without any limitation of motion.  

8.  After April 1, 2008, the Veteran's post-operative residuals of a severe right ankle sprain resulted in some pain and instability, with no more than moderate limitation of motion.  





CONCLUSIONS OF LAW

1.  The criteria for withdrawal by the Veteran of the appeals for an increased rating for tinnitus and service connection for a sexually-transmitted disease have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2014).  

2.  The criteria for service connection for a laceration of the left index finger, distal interphalangeal joint, have been met.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. § 3.303 (2014).  

3.  The criteria for service connection for a left shoulder disability have not been met.  38 U.S.C.A. §§ 1110, 5103, 5103(a), 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2014).  

4.  The criteria for service connection for a cardiovascular disability have not been met.  38 U.S.C.A. §§ 1110, 5103, 5103(a), 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2014).  

5.  The criteria for service connection for a respiratory disability have not been met.  38 U.S.C.A. §§ 1110, 5103, 5103(a), 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2014).  

6.  The criteria for an initial compensable disability rating for the right fifth finger disability have not been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. § 3.102, 3.321, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5230 (2014).  

7.  The criteria for an initial compensable disability rating prior to April 1, 2008, for post-operative residuals of a severe right ankle sprain have not been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. § 3.102, 3.321, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5270-74 (2014).  

8.  The criteria for an initial disability rating in excess of 10 percent effective April 1, 2008, for post-operative residuals of a severe right ankle sprain have not been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.321, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5270-74 (2014).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  The United States Court of Appeals for Veterans Claims (Court) issued a decision in the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), which held that the notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim, including the degree of disability and the effective date of an award.  Those five elements include: (1) Veteran status; (2) existence of a disability; (3) a connection between a Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  

Upon receipt of the Veteran's claim, VA issued VCAA notice to him in the form of October and December 2006, May 2008, April 2010, December 2011, February 2012, and February, August, and November 2013 letters which informed him of the evidence generally needed to support the claims on appeal.  These notices included information regarding the assignment of an increased evaluation and effective date; what actions he needed to undertake; and how VA would assist him in developing his claim.  The initial VCAA notice letter was issued to the Veteran prior to the rating decision from which the instant appeal arises; therefore, there was no defect with respect to timing of the VCAA notice.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

Regarding the duty to assist in this case, VA has secured or attempted to secure all relevant documentation required by the VCAA or identified by the Veteran.  Finally, the Veteran was afforded a VA medical examinations on several occasions, most recently in July 2013.  These examinations are adequate as the examiners reviewed the file, considered the Veteran's reported history, and conducted a thorough physical examination providing findings necessary to the decide the claims.  The VA and private medical evidence contains sufficiently specific clinical findings and informed discussion of the pertinent history and clinical features of the disabilities on appeal and are adequate for purposes of this appeal, as they are competent medical evidence pertaining to the question of current disability to decide the claim.  See McLendon v. Nicholson, 20 Vet App. 79, 81 (2006) (a VA examination or opinion is necessary where there other criteria are met and there is "insufficient competent medical" evidence for VA to decide the claim).  

The Board is not aware of, and the Veteran has not suggested the existence of, any additional pertinent evidence not yet received.  All identified and available relevant documentation has been secured and all relevant facts have been developed.  There remains no issue as to the substantial completeness of the claims.  38 U.S.C.A. §§ 5103, 5103A, 5107; 38 C.F.R §§ 3.102, 3.159, 3.326(a).  For these reasons, the Board finds that the VCAA duties to notify and to assist have been met.  

II.  Withdrawal of Claims

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105.  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  

In the present case, the Veteran indicated during the August 2014 Board hearing, that he wished to withdraw the claims concerning entitlement to an increased evaluation for tinnitus and service connection for a sexually-transmitted disease.  The Veteran has withdrawn these claims and, hence, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal of these issues and they are dismissed.  

III.  Service Connection

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  As a general matter, service connection for a disability requires evidence of: (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); see also Hickson v. West, 12 Vet. App. 247, 253 (1999), citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996).  

Where the evidence shows a "chronic disease" in service or "continuity of symptoms" after service, the disease shall be presumed to have been incurred in service.  For the showing of "chronic" disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  With chronic disease as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service-connected, unless clearly attributable to intercurrent causes.  If a condition noted during service is not shown to be chronic, then generally, a showing of "continuity of symptoms" after service is required for service connection.  38 C.F.R. § 3.303(b); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

Additionally, where a veteran served ninety days or more of active service, and certain chronic diseases become manifest to a degree of 10 percent or more within one year after the date of separation from such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309(a).  While the disease need not be diagnosed within the presumption period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time.  Id.  

a. Left Hand Injury

The Veteran seeks service connection for an injury to the left hand.  Service treatment records reflect that in September 2006, the Veteran was treated for an open wound of the index finger of the left hand, resulting from a dog bite.  On VA examination in February 2007, the Veteran gave a history of a dog bite to the left hand.  X-rays of the left hand were negative for any fracture, dislocation, or other bony abnormality of the left hand.  On VA examination in April 2008, a laceration of the left index finger, distal interphalangeal joint, was diagnosed.  As an open wound injury to the left index finger was noted during service, and a laceration of the left index finger, distal interphalangeal joint, was diagnosed on VA examination less than two years later, service connection for this disorder is warranted.  

b. Left Shoulder

The Veteran seeks service connection for a left shoulder disorder.  He contends he originally injured his left shoulder during service and continues to experience pain of the left shoulder since service.  

Review of the service treatment records indicates the Veteran was seen for left shoulder pain in March 1992 following a fall in a basketball game.  He stated he landed on his shoulder.  On objective evaluation, range of motion was full but tenderness was present over the clavicle.  A contusion of the left acromioclavicular joint was diagnosed.  By May 1992, he reported approximately 50 percent improvement.  The Veteran reported bilateral shoulder pain for the past 10 months in January 1993.  Range of motion without discomfort was decreased.  A shoulder disorder was not diagnosed at that time.  The Veteran again reported bilateral shoulder pain in March 1993.  A left shoulder disability was not diagnosed at that time.  On an October 1994 periodic service medical examination, the Veteran was without any noted abnormalities of the left shoulder.  

The Veteran again sought treatment for left shoulder pain in August 1999.  He reported a 4 month history of shoulder pain following moving a heavy object.  The impression was of mild impingement of the shoulder joint and he was given medication.  In October 1999, the Veteran again sought treatment for left shoulder pain.  On objective evaluation the Veteran's rotator cup was intact and no impingement was present.  The final impression is illegible.  On service separation examination in July 2006, the Veteran gave a history of a left shoulder dislocation and a possible distal clavicle fracture.  On objective examination, he had crepitus with motion, but range of motion was full.  

The Veteran was afforded a VA general medical examination in January 2007.  He reported aching and pain of the left shoulder since service.  On objective examination, the Veteran had full range of motion of the left shoulder, and the joint was without redness, heat, swelling, or tenderness.  The impression was of a normal left shoulder.  Likewise, on VA examination in September 2012, the Veteran again reported a left shoulder disability; however, the examiner could not find, either on objective examination or upon review of the record, evidence of a current left shoulder disorder.  

"Congress specifically limits entitlement to service-connected disease or injury where such cases have resulted in a disability . . . in the absence of a proof of present disability there can be no claim."  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  As the evidence does not show a current left shoulder disability, the Veteran is not shown to have a disability subject to compensation under the laws and regulations administered by VA.  Accordingly, he has not presented a service connection claim for which compensation may be granted.  Id.  

The Veteran testified at his August 2014 hearing that he injured his left shoulder while playing basketball during active duty in approximately 1992.  Lay statements may be competent to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  

Some medical issues, however, require specialized training for a determination as to diagnosis and causation, and such issues are, therefore, not susceptible of lay opinions on etiology, and a veteran's statements therein cannot be accepted as competent medical evidence.  See Clemons v. Shinseki, 23 Vet. App. 1, 6 (2009) ("It is generally the province of medical professionals to diagnose or label a mental condition, not the claimant"); Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (unlike varicose veins or a dislocated shoulder, rheumatic fever is not a condition capable of lay diagnosis); Jandreau, 492 F.3d at 1377, n. 4 ("sometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer").  

Lay testimony is not competent in the present case on the question of diagnosis of current disability of the left shoulder because, while the Veteran is competent to report such observable symptomatology as joint pain, he is not competent to diagnosis an underlying orthopedic or musculoskeletal disorder of the shoulder joint.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Kahana v. Shinseki, 24 Vet. App. 428, 433, n. 4 (2011) (lay witnesses are competent to opine as to some matters of diagnosis and etiology, and the Board must determine on a case by case basis whether a veteran's particular disability is the type of disability for which lay evidence is competent).  In Kahana, which specifically considered orthopedic disorders, the Court recognized the limits of lay competency in determining current diagnoses and etiologies of such orthopedic disorders as arthritis.  Id. at 437 (recognizing ACL injury is a medically complex disorder that requires a medical opinion to diagnose and to relate to service or differentiate from in-service symptoms and diagnosis).  

The Board does find the Veteran competent to report the chronicity of such observable symptomatology as joint pain, but pain does not equal a diagnosis.  See Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999) (stating that "pain alone, without a diagnosed or identifiable underlying malady or condition, does not in and of itself constitute a disability for which service connection may be granted").  In light of the normal clinical findings of the left shoulder on multiple VA medical examinations and the evidence within the record reflecting an absence of diagnosis or treatment in the period following service, the Veteran's more recent assertions of having a left shoulder disability are less probative than the VA medical treatment records and the other evidence of record.  Moreover, the Veteran's lay assertions have not later been verified by a competent medical expert, and he has not claimed to be reporting medical diagnoses or clinical findings told to him by a medical expert.  

The Board is aware of the recent decision of the U.S. Court of Appeals for Veterans Claims (Court) in Romanowsky v. Shinseki, 26 Vet. App. 289 (2013), in which the Court found that even a diagnosis rendered prior to the claims period could be sufficient to constitute a current disability for compensation purposes.  The Board finds the present case distinguishable from Romanowsky, however.  As noted above, the Veteran's in-service left shoulder contusion and other symptomatology appears to have resolved in service, as no current disorder of the left shoulder was noted on the service separation examination or on VA examinations thereafter.  

For the foregoing reasons, the Board finds that a preponderance of the evidence is against the claim for service connection for a left shoulder disorder, and the claim for this disability must be denied.  As the preponderance of the evidence is against the claim, the benefit-of-the-doubt doctrine is not for application.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  

c. Cardiovascular Disorder

The Veteran seeks service connection for a cardiovascular disorder.  He contends he developed a heart disorder during service characterized by chest pain, shortness of breath, and similar symptomatology.  

Review of the service treatment records indicates that in November 2002, the Veteran reported lightheadedness and a racing heartbeat while running.  Slight chest pain in the sternal area was also reported.  A cardiology consultation was recommended.  The Veteran was fitted with a Holter monitor to evaluate his heart, but this study was within normal limits and a cardiovascular disorder was not diagnosed.  On service separation medical examination in July 2006, the Veteran was again without any abnormality of the heart or cardiovascular system.  In a concurrent medical assessment report, however, the Veteran reported that an irregular heartbeat was detected in 2004 during active duty service.  

On initial post-service VA examination in January 2007, the examiner noted that the Veteran's in-service November 2002 cardiovascular study using a Holter monitor was within normal limits, and that no cardiovascular disorder was diagnosed.  On physical evaluation, the Veteran's heart rate and rhythm were within normal limits, and no cardiovascular disorder was diagnosed.  Likewise, on VA examination in March 2010, the Veteran denied any history of myocardial infarction, rheumatic heard disease, hypertension, hypertensive heart disease, a heart rhythm disturbance, valvular heart disease, congestive heart failure, or any other heart disease.  Physical evaluation indicated a regular cardiac rate and rhythm, without any evidence of a heart disease.  On X-ray, his heart size was within normal limits, and no other cardiovascular defects were observed.  

"Congress specifically limits entitlement to service-connected disease or injury where such cases have resulted in a disability . . . in the absence of a proof of present disability there can be no claim."  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  As the evidence does not show a current cardiovascular disability, the Veteran is not shown to have a disability subject to compensation under the laws and regulations administered by VA.  Accordingly, he has not presented a service connection claim for which compensation may be granted.  Id.  

The Veteran testified at his August 2014 hearing that he initially began to experience chest pain in the late 1990's.  He began to have episodes characterized by loss of consciousness and a rapid heartbeat.  As noted above, lay statements may be competent to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  

Some medical issues, however, require specialized training for a determination as to diagnosis and causation, and such issues are, therefore, not susceptible of lay opinions on etiology, and a veteran's statements therein cannot be accepted as competent medical evidence.  See Clemons, 23 Vet. App. at 6.  Lay testimony is not competent in the present case on the question of diagnosis of current cardiovascular disability because, while the Veteran is competent to report such observable symptomatology as chest pain, he is not competent to diagnosis an underlying cardiovascular disorder.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Kahana v. Shinseki, 24 Vet. App. 428, 433, n. 4 (2011) (lay witnesses are competent to opine as to some matters of diagnosis and etiology, and the Board must determine on a case by case basis whether a veteran's particular disability is the type of disability for which lay evidence is competent).  Moreover, the Veteran's lay assertions have not later been verified by a competent medical expert, and he has not claimed to be reporting medical diagnoses or clinical findings told to him by a medical expert.  

In light of the normal in-service and post-service clinical findings of the Veteran's cardiovascular system on multiple service and VA medical examinations and the evidence within the record reflecting an absence of diagnosis or treatment in the period following service, the Veteran's more recent assertions of having a cardiovascular disability are less probative than the VA medical treatment records and the other evidence of record.  

The Board is aware of the recent decision of the Court in Romanowsky v. Shinseki, 26 Vet. App. 289 (2013), in which the Court found that even a diagnosis rendered prior to the claims period could be sufficient to constitute a current disability for compensation purposes.  The Board finds the present case distinguishable from Romanowsky, however.  As noted above, the Veteran's in-service complaints of chest pain in service were not found to result from an underlying cardiovascular disorder, and no current cardiovascular disorder was noted on the service separation examination or on subsequent VA examinations.  

For the foregoing reasons, the Board finds that a preponderance of the evidence is against the claim for service connection for a cardiovascular disorder, and the claim for this disability must be denied.  As the preponderance of the evidence is against the claim, the benefit-of-the-doubt doctrine is not for application.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  

d. Respiratory Disorder

The Veteran seeks service connection for a respiratory disorder, claimed as tuberculosis.  He contends he developed a respiratory disorder characterized by coughing, shortness of breath, and chest congestion during service.  He also contends he tested positive for tuberculosis during service.  

There are specific regulations defining what medical evidence is acceptable in establishing service connection for tuberculosis. X-ray evidence of active tuberculosis is required to establish direct service connection for this disease under 38 C.F.R. § 3.370(a) and, where x-ray evidence from the veteran's entrance physical examination is not available and there is no other evidence of active or inactive re-infection type tuberculosis existing prior to entrance into active service, 38 C.F.R. § 3.370(b) provides that inactive tuberculosis will be assumed to have been incurred during service where such disease is shown by x-ray evidence as provided in § 3.370(a).  See 38 C.F.R. § 3.370.  Similarly, 38 C.F.R. § 3.371 requires x-ray evidence of active pulmonary tuberculosis within the three-year presumptive period provided by 38 C.F.R. § 3.307 in order to establish direct service connection for this disease. See 38 C.F.R. §§ 3.307, 3.371.  Finally, 38 C.F.R. § 3.374 provides that either an in-service diagnosis or a post-service VA diagnosis of active pulmonary tuberculosis will be accepted as valid for purposes of establishing direct service connection for this disease.  A private physician's diagnosis of active tuberculosis will be accepted for service connection purposes only where it is confirmed by x-ray evidence, laboratory studies, or acceptable hospital observation or treatment. 38 C.F.R. § 3.374.  The Court has indicated that VA regulations provide specific requirements as to the nature and extent of proof necessary to establish service connection for pulmonary tuberculosis.  See Murillo v. Brown, 9 Vet. App. 322 (1996).

The Veteran was without a respiratory disorder at the time he entered active duty service in 1989.  A February 1999 chest X-ray found the lungs to be fully inflated and clear, without evidence of any disease or abnormality.  The Veteran sought treatment for a sore throat, runny nose, and chest congestion in May 2001.  A upper respiratory infection and/or possible bronchitis were diagnosed and he was given medication.  The Veteran reported similar symptoms in September 2002, and was again diagnosed with an upper respiratory infection.  He was given medication.  In March 2006, the Veteran sought treatment for nasal congestion and discharge, coughing, and other cold-like symptoms.  An upper respiratory infection was diagnosed and he was given medication.  A March 2006 chest X-ray noted the Veteran's lungs to be fully inflated and clear, without effusion.  No evidence of pulmonary disease was noted.  An accompanying clinical notation confirmed that the Veteran had a prior positive reaction to a tuberculosis PPD test, but on examination he was without active tuberculosis or other pulmonary disorder.  On service separation medical examination in July 2006, the Veteran reported shortness of breath and coughing while overseas in Kuwait in 1996.  His lungs were clear on objective evaluation.  In a concurrent medical assessment report, the Veteran reported again reported coughing and shortness of breath while serving in Kuwait, but also confirmed his symptoms were resolved and he was on no medications for any respiratory symptoms.  

Post-service, the Veteran was afforded a VA general medical examination in January 2007.  On examination, his chest was symmetrical and expanded on exhalation without difficulty.  His breathing was without rales, rhonchi, or wheezes.  The final impression was of PPD converter without active tuberculosis.  Likewise, on VA examination in March 2010, the Veteran was without any respiratory symptomatology such as coughing, shortness of breath, wheezing, or dyspnea.  Physical evaluation indicated normal breathing sounds and no evidence of a current respiratory disorder.  A respiratory disorder was not diagnosed at that time.  

After having carefully reviewed the evidence of record, the Board finds that the preponderance of the evidence is against the grant of service connection for pulmonary tuberculosis.  In this case, there is no competent evidence of record that establishes the veteran actually had tuberculosis as established by x-ray either during active duty or within three years following his separation from service.  As noted above, "Congress specifically limits entitlement to service-connected disease or injury where such cases have resulted in a disability . . . in the absence of a proof of present disability there can be no claim."  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  As the evidence does not show a current respiratory disability, the Veteran is not shown to have a disability subject to compensation under the laws and regulations administered by VA.  Accordingly, he has not presented a service connection claim for which compensation may be granted.  Id.  

The Veteran testified at his August 2014 hearing that he tested positive for tuberculosis in approximately 1996, and shortly thereafter began to experience respiratory distress.  His reported symptoms included shortness of breath, vomiting, and coughing up blood.  As noted above, lay statements may be competent to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  

Some medical issues, however, require specialized training for a determination as to diagnosis and causation, and such issues are, therefore, not susceptible of lay opinions on etiology, and a veteran's statements therein cannot be accepted as competent medical evidence.  See Clemons, 23 Vet. App. at 6.  Lay testimony is not competent in the present case on the question of diagnosis of current respiratory disability because, while the Veteran is competent to report such observable symptomatology as shortness of breath or coughing, he is not competent to diagnosis an underlying respiratory disorder.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Kahana v. Shinseki, 24 Vet. App. 428, 433, n. 4 (2011) (lay witnesses are competent to opine as to some matters of diagnosis and etiology, and the Board must determine on a case by case basis whether a veteran's particular disability is the type of disability for which lay evidence is competent).  Furthermore, tuberculosis is a unique disease where clinical, x-ray or laboratory evidence is required.  38 C.F.R. § 3.370, 3.371, 3.374.  In the present case, the only evidence suggestive of the presence of the disease is a notation in the service record and subsequent VA examination of a history of a positive PPD converter.  However, a positive PPD test is not the same thing as a medical diagnosis of active tuberculosis.  Significantly, chest x-rays have never documented tuberculosis.  Moreover, the Veteran himself stated at service separation that respiratory symptoms had resolved at that time.    

In light of the normal in-service and post-service clinical findings of the Veteran's respiratory system on multiple service and VA medical examinations and the evidence within the record reflecting an absence of diagnosis or treatment in the period following service, the Veteran's more recent assertions of having a current respiratory disability are less probative than the VA medical treatment records and the other evidence of record.  

The Board is aware of the recent decision of the Court in Romanowsky v. Shinseki, 26 Vet. App. 289 (2013), in which the Court found that even a diagnosis rendered prior to the claims period could be sufficient to constitute a current disability for compensation purposes.  The Board finds the present case distinguishable from Romanowsky, however.  As noted above, the Veteran's in-service complaints of coughing and shortness of breath in service were not found to result from an underlying respiratory disorder, to include tuberculosis, and no current respiratory disorder was noted on the service separation examination or on subsequent VA examinations.  

For the foregoing reasons, the Board finds that a preponderance of the evidence is against the claim for service connection for a respiratory disorder, and the claim for this disability must be denied.  As the preponderance of the evidence is against the claim, the benefit-of-the-doubt doctrine is not for application.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  

IV.  Increased Ratings

Disability evaluations are based upon the average impairment of earning capacity as contemplated by the schedule for rating disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  In adjudicating increased rating claims, the level of disability in all periods since the effective date of the grant of service connection must be taken into account, to include the possibility that a staged rating may be assigned.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  As such, the Board will consider whether staged ratings are appropriate to the pending appeals.  In cases in which a reasonable doubt arises as to the appropriate degree of disability to be assigned, such doubt shall be resolved in favor of the Veteran.  38 C.F.R. § 4.3.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  38 C.F.R. § 4.7.  

When evaluating musculoskeletal disabilities, the Board must also consider whether a higher disability evaluation is warranted on the basis of functional loss due to pain or due to weakness, fatigability, incoordination, or pain on movement of a joint under 38 C.F.R. §§ 4.40 and 4.45 under any applicable diagnostic code pertaining to limitation of motion.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).  However, where a musculoskeletal disability is evaluated at the highest rating available based upon limitation of motion, further DeLuca analysis is foreclosed.  Johnston v. Brown, 10 Vet. App. 80 (1997).  

a. Fracture of the Right Little Finger

The Veteran contends his fracture of the right fifth finger results in pain and limitation of motion.  This disability is evaluated as noncompensable under Diagnostic Code 5230, for limitation of motion of the ring or little finger.  This code provides a noncompensable rating for any limitation of motion of either finger.  38 C.F.R. § 4.71a, Diagnostic Code 5230.  

After reviewing all of the evidence and subjective complaints, the Board finds that the preponderance of the evidence shows that a compensable disability rating is not warranted.  Specifically, under the applicable diagnostic criteria as noted above, any limitation of motion of the little finger of either hand is noncompensable.  Id.  Moreover, although 38 C.F.R. § 4.59 and Burton v. Shinseki, 25 Vet. App. 1 (2011) provide that actually painful, unstable, or mal-aligned joints, due to healed injury, are entitled to at least the minimum compensable rating for the joint, there is no compensable rating for limitation of motion of the little finger.  

Review of the schedular criteria also does not indicate another diagnostic code more analogous to the service-connected disability, and no medical examiner has suggested a level of impairment akin to amputation of the right little finger.  See 38 C.F.R. § 4.71a, Diagnostic Code 5156.  Thus, a compensable schedular rating is not warranted.  Entitlement to an extraschedular evaluation will be considered below.  

b. Right Ankle Sprain

The Veteran seeks a compensable initial rating prior to April 1, 2008, and in excess of 10 percent thereafter for residuals of a severe right ankle sprain.  This disability is currently rated under Diagnostic Code 5271.  

Diagnostic Code 5271, for limitation of motion of the ankle, provides a 10 percent rating for moderate limitation of motion and a 20 percent rating for marked limitation of motion.  38 C.F.R. § 4.71a, Diagnostic Code 5271.  In every case where the requirements for a compensable rating are not met, a zero percent evaluation may be assigned, even if the diagnostic schedule does not provide for such a noncompensable evaluation.  38 C.F.R. § 4.31.  Normal range of motion of the ankle is generally recognized as dorsiflexion to 20 degrees and plantar flexion to 45 degrees.  38 C.F.R. § 4.71a, Plate II.  

Considering first the period prior to April 1, 2008, the Board finds the preponderance of the evidence to be against a compensable initial rating for this period.  On initial VA examination in January 2007, the Veteran reported daily pain of the right ankle.  He stated the pain was throbbing, and worsened with use.  Instability of the ankle was also reported.  Physical examination revealed a well-healed surgical scar, without heat, redness, swelling, or tenderness of the ankle joint.  Plantar flexion was to 45 degrees and dorsiflexion was to 20 degrees.  No additional limitation of motion was noted to result with repetitive motion or due to such factors as pain, pain on motion, incoordination, instability, or weakness.  As the Veteran exhibited no limitation of motion of the right ankle at that time and within the remainder of the record for the time period in question, a compensable rating is not warranted.  The record also does not reflect the functional equivalent of moderate or marked limitation of motion, as would warrant a compensable initial rating.  

Considering next the period after April 1, 2008, the Board finds a disability rating in excess of 10 percent is not warranted for this period, as the Veteran has not displayed marked limitation of motion of the ankle joint.  When examined by VA in April 2008, the Veteran was wearing a right ankle brace.  He also used a cane to aid ambulation.  On physical examination, some soft tissue swelling was visible.  Dorsiflexion was to 10 degrees, and plantar flexion was to 20 degrees.  While some limitation of motion was evident on this examination, the Veteran again had full range of motion of the right ankle on a subsequent VA examination.  On VA examination in March 2010, the Veteran reported intermittent pain of the right ankle with some giving way, but no other symptoms.  He did not require a brace for the right ankle.  On physical evaluation, he had full range of motion of the right ankle, with plantar flexion to 45 degrees and dorsiflexion to 20 degrees.  No additional limitation of motion was noted to result with repetitive motion.  X-rays of the right ankle were negative for any fracture or other joint or bone abnormality.  

The Veteran testified at his August 2014 hearing that he experiences instability and weakness of the right ankle on a constant basis.  While the Board accepts the Veteran's contentions to be both competent and credible, they do not, when taken in context with the remainder of the record, serve as the basis of a higher evaluation.  Thus, based on the evidence of record, the Board finds the preponderance of the evidence to be against a finding of marked limitation of motion, as would warrant a 20 percent disability rating.  

Furthermore, the evidence of record does not reflect any additional limitation of motion due to pain, weakness, flare-ups, and any other functional factors at any period during the pendency of this appeal.  Thus, an increased rating on this basis is not warranted.  See DeLuca, 8 Vet. App. 202.  

The Board has also considered other diagnostic criteria for the ankle joint.  Because, however, the Veteran does not have ankylosis of the ankle, subastragalar or tarsal joints, malunion of the os calcis or astragalus, or residuals of an atragalectomy, evaluation under other schedular criteria is not warranted.  38 C.F.R. § 4.71a, Diagnostic Codes 5270-74.  Finally, because the Veteran has displayed a similar level of impairment during the pendency of this appeal, a staged rating in excess of that already awarded by the agency of original jurisdiction is not warranted.  See Hart, 21 Vet. App. 505.  Entitlement to an extraschedular evaluation will be considered below.  

In conclusion, the preponderance of the evidence is against a compensable initial rating prior to April 1, 2008, and in excess of 10 percent thereafter for post-operative residuals of a severe right ankle sprain.  As a preponderance of the evidence is against the award of an increased rating, the benefit of the doubt doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1991).  

c.  Extraschedular Consideration

The Board has also considered extraschedular evaluations.  As an initial matter, the Board observes that the Veteran has been granted a total disability rating based on individual unemployability due to service-connected disabilities (TDIU) effective November 12, 2012.  Nevertheless, entitlement to potential extraschedular ratings must be considered for the period prior to that date.  

Disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  To accord justice in an exceptional case where the schedular standards are found to be inadequate, the RO is authorized to refer the case to the Chief Benefits Director or the Director, Compensation and Pension Service for assignment of an extraschedular evaluation commensurate with the average earning capacity impairment.  38 C.F.R. § 3.321(b)(1).  

The criterion for such an award is a finding that the case presents an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical application of regular schedular standards.  Id.  The Court has held that the Board is precluded by regulation from assigning an extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the first instance; however, the Board is not precluded from raising this question, and in fact is obligated to liberally read all documents and oral testimony of record and identify all potential theories of entitlement to a benefit under the law and regulations.  Floyd v. Brown, 9 Vet. App. 88 (1996).  The Court further held that the Board must address referral under 38 C.F.R. §3.321(b)(1) only where circumstances are presented which the Director of VA's Compensation and Pension Service might consider exceptional or unusual.  Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

In Thun v. Peake, 22 Vet. App. 111 (2008), the Court clarified the analytical steps necessary to determine whether referral for extraschedular consideration is warranted.  Either the RO or the Board must first determine whether the schedular rating criteria reasonably describe the Veteran's disability level and symptomatology.  Id. at 115.  If the schedular rating criteria do reasonably describe the Veteran's disability level and symptomatology, the assigned schedular evaluation is adequate, referral for extraschedular consideration is not required, and the analysis stops.  

If the RO or the Board finds that the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology, then either the RO or the Board must determine whether the Veteran's exceptional disability picture includes other related factors such as marked interference with employment and frequent periods of hospitalization.  Id. at 116.  If this is the case, then the RO or the Board must refer the matter to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for the third step of the analysis, determining whether justice requires assignment of an extraschedular rating.  Id.

In this case, the symptoms described by the Veteran fit appropriately with the criteria found in the relevant Diagnostic Codes for the disabilities at issue.  The criteria specifically provide for ratings based on the limitation of motion of the right ankle joint and right little finger.  See 38 C.F.R. §§ 4.71a, Diagnostic Codes 5230, 5270-74.  The symptomatology and impairment caused by the Veteran's service-connected disabilities at issue are contemplated by the pertinent schedular rating criteria, and no referral for extraschedular consideration is required.  The schedular rating criteria specifically provide for disability ratings based on a combination of the symptoms claimed by the Veteran and clinical findings and other evidence of record.  For these reasons, the Board finds that the schedular rating criteria are adequate to rate the disabilities on appeal, and referral for consideration of an extraschedular evaluation is not warranted.  Various VA examiners have stated that the Veteran's service-connected disabilities do not provide an appreciable burden to her employment.  The Veteran has also not asserted, and the evidence of record has not suggested, any such combined effect or collective impact of multiple service-connected disabilities that create such an exceptional circumstance to render the schedular rating criteria inadequate.  Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014).  


ORDER

The issue of service connection for a sexually-transmitted disease is dismissed.  

The issue of an increased rating for tinnitus is dismissed.  

Service connection for a laceration of the left index finger, distal interphalangeal joint, is granted.  

Service connection for a left shoulder disability is denied.  

Service connection for a cardiovascular disability is denied.  

Service connection for a respiratory disability is denied.  

A compensable initial rating for residuals of a fracture of the right little finger is denied.  

A compensable initial rating prior to April 1, 2008, and in excess of 10 percent thereafter for post-operative residuals of a severe right ankle sprain is denied.  


REMAND

I.  Service Connection - Neoplasm and Skin Disorder of the Neck

The Veteran seeks service connection for a neoplasm of the neck and a skin disorder, also of the neck.  At the August 2014 hearing, the Veteran stated he was treated in the past week at a VA facility for his neoplasm and skin disorder of the neck.  As the Veteran has made VA aware of outstanding VA treatment records, remand is required to obtain this evidence.  Review of the file indicates VA treatment records were most recently added to the file in February 2013, over one year ago.  Remand is therefore required to obtain these relevant outstanding VA treatment records.  

II.  Service Connection - Left Wrist Disorder

The Veteran seeks service connection for a left wrist disorder.  He testified at his August 2014 hearing that he was diagnosed with arthritis during service, according to his testimony.  On VA general medical examination in January 2007, the Veteran reported pain and itching of both wrists following service.  On physical evaluation, the wrists were within normal limits, without limitation of motion, heat, redness, swelling, or tenderness.  The final impression was "arthritis bilateral wrists, normal examination."  

The record does not reflect that X-rays were taken to confirm arthritis of the Veteran's left wrist.  See 38 C.F.R. § .471a, Diagnostic Code 5003.  Moreover, the diagnosis of arthritis appears to be a reflection of the Veteran's own history, as the examiner also stated the examination of the left wrist was "normal".  Thus, a new VA examination, with X-ray studies, is required to determine if the Veteran currently has arthritis of the left wrist, and whether that disorder had its onset during service or manifested to a compensable degree within a year thereafter.  

III.  Service Connection - Cervical Spine Disorder

The Veteran seeks service connection for a disorder of the cervical spine.  Review of the service treatment records indicate that in June 2006, while on active duty service, the Veteran was involved in a motor vehicle accident.  Immediately following the incident, he had slight limitation of motion of the neck secondary to pain.  X-rays of the cervical spine were negative for any soft tissue or bony abnormality.  The impression was of an essentially normal cervical spine.  Subsequent July 2006 clinical treatment records indicate the Veteran had full range of motion of the cervical spine.  On service separation medical examination in July 2006, the Veteran was without any abnormality of the cervical spine, though he did give a history of recurrent low back pain.  In a concurrent medical assessment report, however, the Veteran reported chronic neck pain since a recent motor vehicle accident.  

On initial post-service VA examination in January 2007, the Veteran reported a history of chronic neck pain since service.  On physical evaluation, his neck had full range of motion and was otherwise unremarkable.  The final diagnosis was of cervical strain, normal examination.  The Board finds further clarification is required, as the January 2007 examination both suggests an absence of a current disorder, based on findings of a "normal examination" of the cervical spine, and yet it also reflects a current diagnosis of a cervical strain.  Therefore, remand is required to address this discrepancy.  

IV.  Increased Rating - Hearing Loss

The Veteran seeks an increased rating for his service-connected bilateral hearing loss.  He testified at his August 2014 hearing that he was, in the past month, assigned new hearing aids for his hearing loss.  He also stated that assignment of new devices was required because his hearing loss had worsened in severity.  As the Veteran contends his service-connected disability has worsened in severity since the most recent VA examination in April 2013, a new VA audiological examination is required.  Additionally, the recent records of the Veteran's hearing loss treatment must also be obtained.  Hence, remand of this issue is required.  

V.  Increased Ratings - Right and Left Knee

The Veteran seeks increased ratings for his service-connected disabilities of the bilateral knees.  He testified at his August 2014 personal hearing that he has received VA treatment for his knees in the past two months, in either June or July 2014.  Review of the claims file indicates the records associated with this treatment have not yet been obtained.  Remand is therefore required in order for this evidence to be obtained.  

VI. Increased Ratings- pseudofolliculitis barbae, dyshidrotic eczematoid dermatitis and shingles

After the most recent SSOC in September 2012, additional evidence was associated with the claims file.  The Board notified the appellant by letter that he had the right to waive RO review of this evidence and specifically noted the evidence consisted of a PTSD examination in April 2013, Audio examination in April 2013 and General Medical examination that dealt with the skin in July 2013.  He was further advised that if VA did not hear from him within the allotted time period we will assume that you do not wish to have the Board decide your appeal at this time and we will remand your appeal to the AOJ for review.  He did not respond to this letter, however. In the absence of a waiver from the appellant, review of this matter by the agency of original jurisdiction, here the RO, is required. See 38 C.F.R. §§ 19.37, 20.1304(c).

Accordingly, the case is REMANDED for the following action:

1.  Contact the Dallas VA Medical Center and obtain any pertinent medical records not already received from that or any other VA facility at which the Veteran has received treatment for skin, left wrist, or bilateral knee disabilities, or hearing loss and associate them with the claims folder.  If no such records are available, that fact must be noted for the claims file.  

2.  Schedule the Veteran for an examination to determine the nature and etiology of any current left wrist disorder, to include arthritis.  The claims folder must be made available to and reviewed by the examiner in connection with the examination, and a complete history should be elicited from the Veteran.  All indicated tests and studies should be accomplished, to include X-rays of the left wrist.  

      Upon review of the file, the examiner is asked to address the presence of any current disorder of the left wrist.  If the Veteran has no current disorder of the left wrist, the examiner should so state for the record.  For any disorder identified, the examiner is asked to specifically address whether it is as likely as not (a 50 percent or greater probability) that such a disorder had its onset during service or manifested within a year thereafter.  The examiner is asked to provide a rationale for his/her opinion.  

3.  Schedule the Veteran for an examination to determine the nature and etiology of any current cervical spine disorder, to include any strain of the cervical spine.  The claims folder must be made available to and reviewed by the examiner in connection with the examination, and a complete history should be elicited from the Veteran.  All indicated tests and studies should be accomplished, to include X-rays of the cervical spine, if deemed necessary by the examiner.  

      Upon review of the file, the examiner is asked to address the presence of any current disorder of the cervical spine.  If the Veteran has no current disorder of the cervical spine, the examiner should so state for the record.  For any disorder identified, the examiner is asked to specifically address whether it is as likely as not (a 50 percent or greater probability) that such a disorder had its onset during service or manifested within a year thereafter.  The examiner is asked to provide a rationale for his/her opinion.  

4.  Schedule the Veteran for an audiological examination to determine the current nature and severity of his bilateral hearing loss.  All appropriate testing, to include a controlled speech discrimination test (Maryland CNC) and a puretone audiometry test, should be conducted.  The examiner should also comment on the functional effects caused by any hearing loss.

5.  After undertaking any additional development deemed appropriate and giving the appellant full opportunity to supplement the record, adjudicate the Veteran's pending claims in light of any additional evidence added to the record.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished with a supplemental statement of the case and be afforded the applicable opportunity to respond before the record is returned to the Board for further review.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
H. SEESEL
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


